TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00610-CR







J. C. Riddle, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY


NO. 2C95-5199, HONORABLE JOHN BARINA, JUDGE PRESIDING







PER CURIAM


	The county court at law found appellant guilty of deadly conduct.  Tex. Penal Code Ann.
§ 22.05 (West 1994).  The court assessed punishment at incarceration for ninety days and a $600 fine, but
suspended imposition of sentence and placed appellant on community supervision.

	The transcript contains a written waiver of appeal signed by appellant, his attorney, and the
trial judge.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was pronounced and suspended in open court.  A defendant who knowingly
and intelligently waives his right to appeal may not thereafter appeal without the consent of the trial court. 
Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 
(Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in
the record to indicate that appellant sought or obtained the permission of the trial court to pursue this
appeal.

	The appeal is dismissed.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Dismissed

Filed:  January 9, 1997

Do Not Publish